COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER


Appellate case name      Joyce Hopes-Fontenot v. Farmers New World Life Insurance

Appellate case number:   01-12-00286-CV

Trial court case number: 2011-68916

Trial court:             234th District Court of Harris County

      The Mediation Order dated November 6, 2012 is withdrawn. Appellant’s November 15,
2012 motion is dismissed as moot.
        It 1s so ORDERED.


Judge’s signature: /s/Michael Massengale
                 I-¢1 Acting individually [] Acting for the Court


Date November 29, 2012